Per curiam.
John Morgan Brown, III, was convicted of armed robbery and motor vehicle theft. The jury fixed a punishment of ten years for the armed robbery, and five years for the motor vehicle theft. The jury did not specify that the sentences were to be served consecutively. The trial court imposed the sentences fixed by the jury, and specified that they were to be served consecutively.
The appeal is from the convictions and sentences, and the denial of the appellant’s motion for new trial.
The only error enumerated is the imposition of the consecutive sentences by the trial judge.
A trial judge does not have legal authority to impose consecutive sentences where the jury has not specified that the sentences are to be served consecutively. Wade v. State, 231 Ga. 131 (200 SE2d 271); Mathis v. State, 231 Ga. 401 (202 SE2d 73); Gandy v. State, 232 Ga. 105 (205 SE2d 243); Creamer v. State, 232 Ga. 136 (6) (205 SE2d 240); Geiger v. Hopper, 232 Ga. 408; Shockley v. State, 232 Ga. 154 (205 SE2d 246)
The case is remanded with direction that the sentences be amended to show that they are to run concurrently rather than consecutively.

Judgment affirmed with direction.


All the Justices concur, except Nichols, P. J., Undercofler and Hall, JJ, who dissent.